     Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 1 of 22 PageID #:1612




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


EMOJI COMPANY GmbH,

        Plaintiff,
                                                     Case No.: 20-cv-3829
v.
                                                     Judge: Gary Feinerman
ZHONGE WU et al.,

        Defendants.


                             PRELIMINARY INJUNCTION ORDER

        THIS CAUSE being before the Court on EMOJI COMPANY GmbH’s Motion for a

Preliminary Injunction, and this Court having considered the evidence before it hereby GRANTS

Plaintiff’s Motion for Entry of a Preliminary Injunction in its entirety against the Defendants

identified in Schedule A attached hereto (collectively, the “Defendants”).

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants

since the Defendants directly target their business activities toward consumers in the United

States, including Illinois. Specifically, Defendants are reaching out to do business with Illinois

residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can purchase products bearing infringing and/or counterfeit versions of Plaintiff’s

EMOJI Trademarks (the “EMOJI Products”).

        THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65.        Evidence submitted in support of this Motion and in support of Plaintiff’s



                                                 1
     Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 2 of 22 PageID #:1613




previously granted Motion for a Temporary Restraining Order establishes that Plaintiff has a

likelihood of success on the merits; that no remedy at law exists; and that Plaintiff will suffer

irreparable harm if the injunction is not granted.

        Specifically, Plaintiff has made a prima facie showing of trademark infringement because

(1) the EMOJI Trademarks are distinctive marks and registered with the U.S. Patent and

Trademark Office on the Principal Register as U.S. Trademark Registration Nos. 4,868,832;

5,202,078 and 5,415,510 for the EMOJI marks, (2) Defendants are not licensed or authorized to

use EMOJI Trademarks, and (3) Defendants’ use of the EMOJI Trademarks are causing a

likelihood of confusion as to the origin or sponsorship of Defendants’ products with EMOJI

COMPANY GmbH. Furthermore, Defendants’ continued and unauthorized use of the EMOJI

Trademarks irreparably harms Plaintiff through diminished goodwill and brand confidence,

damage to Plaintiff’s reputation, loss of exclusivity, and loss of future sales. Monetary damages

fail to address such damage and, therefore, Plaintiff has an inadequate remedy at law. Moreover,

the public interest is served by entry of this Preliminary Injunction to dispel the public confusion

created by Defendants’ actions.

        Accordingly, this Court orders that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

        and all persons acting for, with, by, through, under or in active concert with them be

        temporarily enjoined and restrained from:

         a. using Plaintiff's EMOJI Trademarks or any confusingly similar reproductions,

            counterfeit copies or colorable imitations thereof in any manner in connection

            with the distribution, marketing, advertising, offering for sale, or sale of any




                                                     2
Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 3 of 22 PageID #:1614




        product that is not a genuine EMOJI Products or not authorized by Plaintiff to

        be sold in connection with Plaintiff's EMOJI Trademarks;

   b.   passing off, inducing, or enabling others to sell or pass off any product as a

        genuine EMOJI Products or other product produced by Plaintiff, that is not

        Plaintiff's or not produced under the authorization, control or supervision of

        Plaintiff and approved by Plaintiff for sale under Plaintiff's EMOJI

        Trademarks;

   c.   committing any acts calculated to cause consumers to believe that Defendants'

        products are those sold under the authorization, control or supervision of

        Plaintiff, or are sponsored by, approved by, or otherwise connected with

        Plaintiff;

   d.   further infringing Plaintiff's EMOJI Trademarks and damaging Plaintiff's

        goodwill;

   e.   otherwise competing unfairly with Plaintiff in any manner;

   f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

        distributing, returning, or otherwise disposing of, in any manner, products or

        inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be

        sold or offered for sale, and which bear Plaintiff's EMOJI Trademarks or any

        confusingly similar reproductions, counterfeit copies or colorable imitations

        thereof;

   g.   using, linking to, transferring, selling, exercising control over, or otherwise

        owning the Online Marketplace Accounts, the Defendant Domain Names, or




                                              3
     Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 4 of 22 PageID #:1615




             any other domain name or online marketplace account that is being used to sell

             (now or in the future) Counterfeit EMOJI Products; and

        h.   operating and/or hosting websites at the Defendant Domain Names and any

             other domain names registered or operated by Defendants that are involved

             with the distribution, marketing, advertising, offering for sale, or sale of any

             product bearing Plaintiff's EMOJI Trademarks or any confusingly similar

             reproductions, counterfeit copies or colorable imitations thereof that is not a

             genuine EMOJI Products or not authorized by Plaintiff to be sold in connection

             with Plaintiff's EMOJI Trademarks.

2.      Each Defendant, within fourteen (14) days after receiving notice of this Order, shall serve

        upon Plaintiff a written report under oath providing: (a) their true name and physical

        address, (b) all websites and online marketplace accounts on any platform that it owns

        and/or operate (c) their financial accounts, including all Wish accounts, and (d) the steps

        taken by that Defendant to comply with paragraph 1, a through h, above.

3.      The domain name registries for the Defendant Domain Names, including, but not limited

        to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

        Interest Registry, within three (3) business days of receipt of this Order or prior to

        expiration of this Order, whichever date shall occur first, shall, at Plaintiff's choosing:

             a. unlock and change the registrar of record for the Defendant Domain Names

                to a registrar of Plaintiff's selection until further ordered by this Court, and

                the domain name registrars shall take any steps necessary to transfer the

                Defendant Domain Names to a registrar of Plaintiff's selection until further

                ordered by this Court; or


                                                   4
     Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 5 of 22 PageID #:1616




            b. disable the Defendant Domain Names and make them inactive and

                untransferable until further ordered by this Court.

4.      Those in privity with Defendants and with actual notice of this Order, including any online

        marketplaces such as iOffer and Alibaba Group Holding Ltd., Alipay.com Co., Ltd. and

        any related Alibaba entities (collectively, "Alibaba"), social media platforms, Facebook,

        YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo,

        web hosts for the Defendant Domain Names, and domain name registrars, shall within

        three (3) business days of receipt of this Order:

            a. disable and cease providing services for any accounts through which

                Defendants engage in the sale of counterfeit and infringing goods using the

                EMOJI Trademarks, including any accounts associated with the

                Defendants listed in Schedule A;

            b. disable and cease displaying any advertisements used by or associated with

                Defendants in connection with the sale of counterfeit and infringing goods

                using the EMOJI Trademarks; and

            c. take all steps necessary to prevent links to the Defendant Domain Names

                identified in Schedule A from displaying in search results. This includes,

                but is not limited to removing links to the Defendant Domain Names from

                any search index.

5.      Defendants and any third party with actual notice of this Order who is providing services

        for any of the Defendants, or in connection with any of Defendants' websites at the

        Defendant Domain Names or other websites operated by Defendants, including, without

        limitation, any online marketplace platforms such as iOffer and Alibaba, advertisers,


                                                  5
Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 6 of 22 PageID #:1617




   Facebook, Internet Service Providers ("ISP"), web hosts, back-end service providers, web

   designers, sponsored search engine or ad-word providers, banks, merchant account

   providers, including Wish, third party processors and other payment processing service

   providers, shippers, and domain name registrars (collectively, the "Third Party Providers")

   shall, within five (5) business days after receipt of such notice, provide to Plaintiff

   expedited discovery, including copies of all documents and records in such person's or

   entity's possession or control relating to:

       a. The identities and locations of Defendants, their agents, servants,

          employees, confederates, attorneys, and any persons acting in concert or

          participation with them, including all known contact information;

       b. the nature of Defendants' operations and all associated sales and financial

          information, including,      without       limitation,   identifying   information

          associated with the Online Marketplace Accounts, the Defendant Domain

          Names, and Defendants' financial accounts, as well as providing a full

          accounting of Defendants' sales and listing history related to their respective

          Online Marketplace Accounts and Defendant Domain Names;

       c. Defendants' websites and/or any Online Marketplace Accounts;

       d. The Defendant Domain Names or any domain name registered by

          Defendants; and

       e. Any financial accounts owned or controlled by Defendants, including their

          agents, servants, employees, confederates, attorneys, and any persons acting

          in concert or participation with them, including such accounts residing with

          or under the control of any banks, savings and loan associations, payment


                                                 6
     Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 7 of 22 PageID #:1618




               processors or other financial institutions, including, without limitation,

               Wish and Western Union, or other merchant account providers, payment

               providers, third party processors, and credit card associations (e.g.,

               MasterCard and VISA).

6.      Defendants and any persons in active concert or participation with them who have actual

        notice of this Order shall be temporarily restrained and enjoined from transferring or

        disposing of any money or other of Defendants' assets until further ordered by this Court.

7.      ContextLogic, Inc. ("Wish") shall, within two (2) business days of receipt of this Order,

        for any Defendant or any of Defendants' Online Marketplace Accounts or websites:

           a. Locate all accounts and funds connected to Defendants, Defendants' Online

               Marketplace Accounts or Defendants' websites, including, but not limited to, any

               Wish accounts connected to the information listed in Schedule A hereto; and

           b. Restrain and enjoin any such accounts or funds that are China or Hong Kong based

               from transferring or disposing of any money or other of Defendants' assets until

               further ordered by this Court.


8.      Plaintiff may provide notice of these proceedings to Defendants, including notice

        of any future hearings and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

        electronically publishing a link to the Amended Complaint, this Order and other relevant

        documents on a website to which the Defendant Domain Names are transferred to

        Plaintiff's control will redirect, or by sending an e-mail to the e-mail addresses identified

        in Schedule A hereto; and any e-mail addresses provided for Defendants by third parties

        accompanied by a link to the website where the above-identified documents are located.

        The Clerk of Court is directed to issue a single original summons in the name of “wupengfei

                                                  7
   Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 8 of 22 PageID #:1619




      and all other Defendants identified in Amended Complaint” Schedule A that shall apply to

      all Defendants. The combination of providing notice via electronic publication or e-mail,

      along with any notice that Defendants receive from domain name registrars and payment

      processors, shall constitute notice reasonably calculated under all circumstances to apprise

      Defendants of the pendency of the action and afford them the opportunity to present their

      objections.

   9. Plaintiff's Schedule A to the Amended Complaint and the TRO are unsealed.

   10. Any Defendants that are subject to this Order may appear and move to dissolve or

      modify the Order on two days' notice to Plaintiff or on shorter notice as set by this

      Court.

   11. Plaintiff shall post a bond with the Court within one week of entry of this order.




Dated: 8/3/2020


                                    _____________________________________
                                    U.S. District Court Judge




                                               8
Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 9 of 22 PageID #:1620




                               SCHEDULE A

            No.   Defendant Name / Alias
            1     zhonge wu
            2     zhoujunru
            3     fashion_corset
            4     guangzhoushiyuejianjidianshebeiyouxiangongsi
            5     Prakaikae
            6     qin fashion word
            7     huangzhanxunlu
            8     qianglimaoyishangxing
            9     hufangchun666888
            10    yanxiaojian358595
            11    kkesvb
            12    taizhoutianjihuifujinshuyouxiangongsi
            13    starpingstore
            14    YHCSZ
            15    Happy shopping store17
            16    Love trip store
            17    dr0728
            18    dream15
            19    dsanixiuxiu
            20    dsdjksal
            21    echosky
            22    Enjoy online shopping
            23    fangjianglingshop
            24    fashion goods 2015
            25    Fashion_Ahead
            26    Fashion_Beauty_Outlet
            27    feifei999660
            28    fengchen13138
            29    Flower fashion products
            30    Freedom Anime Base
            31    fuyun shopping
            32    gaga fashion
            33    gahnshejejsnhdhddj
            34    Gentlechao
            35    geyang
            36    Good friend trade

                                      9
Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 10 of 22 PageID #:1621




             37   guang zhou shi you de fu shi you xian gong si
             38   guomingzhang Friday
             39   guoqiyu3
             40   haiguang fashion
             41   hangguozi5
             42   happy hong
             43   hellenstone
             44   Hong Kong DaYuLong International Trade
                  Co., Limited
             45   huahuailian fashion
             46   HUAHUAZHOU
             47   huaming fashion
             48   huangjianwei0909
             49   huanglai fashion
             50   huangpeng23
             51   huangxianhui66058
             52   huipingdian
             53   huxiao619
             54   Iiudong888888
             55   Jamillah
             56   jiakuan0202
             57   jialangyi
             58   Jiamijuly Carton
             59   jiangjin fashion
             60   jiangxinshougongpin
             61   jianlinsong wholeshop
             62   jijunwen supper-market
             63   JIZHENJI
             64   kidswen
             65   kongqiang fashion
             66   Lady NIUNIU
             67   laiyanting123
             68   leishanshanshop
             69   liaohonglan fashion
             70   liaohuizhen fashion
             71   Life Garden
             72   lifei66580
             73   Light-BY
             74   lilei1985
                                      10
Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 11 of 22 PageID #:1622




            75    lilipeng520131
            76    LimPrice
            77    lindonghua fashion
            78    linfayuan
            79    linlin135
            80    liudandan fashion
            81    liudongdong666666
            82    liulihua fashion
            83    liuziqi fashion
            84    liyunjie fashion
            85    longtong fashion
            86    Love women
            87    lquique
            88    luohan1003
            89    luye fashion
            90    luzhihui fashion
            91    LX DREAM
            92    mashuai fashion
            93    mayuqing fashion
            94    mengjingjing0909
            95    pokimgj plaza
            96    prefect t-shirt
            97    purchase
            98    Purple Party
            99    qerisj5
            100   qian lucky store
            101   qixueyu1994
            102   RainB
            103   RuidaMaoyi
            104   sanlongou
            105   shamenchuanqixingwangluokejiyouxiangongsi
            106   shanglgtou
            107   shenrihongmei
            108   Sherry Lim
            109   Shuaige123456
            110   shuangshuang06122862
            111   shuijing520
            112   Sincerely for your service
            113   sjqqfashion
                                      11
Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 12 of 22 PageID #:1623




            114   slient home
            115   Smilelikeflower
            116   sophia- fashion
            117   southfeather
            118   STophatker
            119   suenXIAO-54
            120   Sundays_one
            121   sunjirui
            122   sunnysea2018
            123   SuoSheng good
            124   SZHhouse
            125   takedream
            126   Tangshanshan0415
            127   Thanksgiving07
            128   The guys GENanX/grid
            129   thuiijh supper-market
            130   tianye2457
            131   tygtyyu supper-market
            132   tylg
            133   viviforever industrial
            134   wangdedian
            135   wanglifeng123
            136   wangyiyan1314
            137   Wangyue0456
            138   wdatmnur
            139   weishengplk
            140   wenjiao666
            141   Wgz
            142   whitecloud
            143   wuhe14174073
            144   xiajie fashion
            145   xiongcaiwei fashion
            146   xiumeililiao
            147   xjehrjh shopping
            148   xujie1778
            149   xuxiongfeng
            150   Y64C9TII
            151   yanghaog
            152   yangting fashion
                                      12
Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 13 of 22 PageID #:1624




            153   yantintin
            154   yaoshi
            155   ybmnvhu shopping
            156   yebobo fashion
            157   yechun fashion
            158   yefei fashion
            159   ygzor43678
            160   Yhiksndi
            161   yifan fashion
            162   yinqi fashion
            163   YiNuodian
            164   yinxi1983
            165   YJC Fashion Shop
            166   yrzyrz654
            167   yueyuemama1314
            168   Z Men
            169   zarn
            170   zhanghongfen fashion
            171   zhanghongyue fashion
            172   zhangqidian
            173   zhangweixue
            174   zhangxn store
            175   zhongyaun fashion
            176   ZHOUDANFENG
            177   zhoutianyu fashion
            178   zhujindan111203
            179   ZHWorld
            180   Zixixianzivip
            181   big bed boy
            182   easy river
            183   newcitystreet
            184   oceanslope
            185   southbigstreet
            186   wine spring
            187   yangzi south
            188   artRuss
            189   dejj
            190   fangfangchen
            191   zhouguhua
                                      13
Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 14 of 22 PageID #:1625




            192   Cute and Cute
            193   wickedccustom
            194   yixiaoyusen
            195   3 Dollar Store
            196   aliulin
            197   amazinglaura
            198   bastarz
            199   BeiJing YuanYe Originality Commodity Trade
                  Co.,LTD
            200   Bestwind
            201   Better Shopping Store
            202   BIG HERO
            203   bigflower
            204   bodhicitta tara
            205   bsstore
            206   buyer-market
            207   Changhenian
            208   Cool beauty youth suzhou
            209   CWSexyShow
            210   DaFang
            211   dfjgg
            212   Domotions Technology Co., Ltd.
            213   eta shopping
            214   fantasy beauty international
            215   fashioneable
            216   fenqubeifan
            217   ifashion international
            218   kingbird666
            219   Madmiss Alice
            220   MLbuyi
            221   Nicehobycool
            222   NYtime
            223   OneandOne
            224   OnlyFashion
            225   otherworld
            226   shulinsun
            227   xiaodianpuyouni
            228   Xin Yue limited company
            229   xingyu2387431659
                                      14
Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 15 of 22 PageID #:1626




            230   XingYu-XY
            231   Yiyi Clothing
            232   Yorks E-Business Ltd. Co.
            233   YOUN'GRACE
            234   zjh1990
            235   ZZFZ
            236   ZZTU
            237   A4U4
            238   abiao company
            239   artstyle2007
            240   bigzone
            241   CB
            242   classb
            243   DONGKING
            244   FASHIONSHOPXM2018
            245   Girlswardrobe
            246   Jenny Zhen
            247   koii
            248   LUCKE
            249   May Wong
            250   meiyitian
            251   rtuhgm Friday
            252   Robin88
            253   sexyliliforu


     No                 Defendants Online Marketplace
     1     https://www.wish.com/merchant/5d3f12d983889708190e5ec9
     2     https://www.wish.com/merchant/5d3a9aa670327a41a9b4ed92
     3     https://www.wish.com/merchant/548ab6f744a282434790cc14
     4     https://www.wish.com/merchant/558bcbaa36d9204003981151
     5     https://www.wish.com/merchant/5e3b967b423e863bb81582c9
     6     https://www.wish.com/merchant/5dc41a311d170b1cb027243d
     7     https://www.wish.com/merchant/5de390cdb69679727a12205f
     8     https://www.wish.com/merchant/5602b63ea93a214cef8eb3e1
     9     https://www.wish.com/merchant/5e732b47700f8b6c27b03af1
     10    https://www.wish.com/merchant/5e71a94557b01047d87827c9
     11    https://www.wish.com/merchant/5ddcd62db7de5e00c0011086
     12    https://www.wish.com/merchant/56298fcafad75a0fa72f646f
                                      15
Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 16 of 22 PageID #:1627




     13    https://www.wish.com/merchant/5a59c1196ecee01568d4a51e
     14    https://www.wish.com/merchant/5a69ba0f7f9ae514ff9da9a8
     15    https://www.wish.com/merchant/58948b0c61fa7551b01a87a3
     16    https://www.wish.com/merchant/59201424980a341032d59924
     17    https://www.wish.com/merchant/596de16e7fe24177e036e1cb
     18    https://www.wish.com/merchant/58f2043e8a60c32056305d4e
     19    https://www.wish.com/merchant/5aba1326c989493a65736f65
     20    https://www.wish.com/merchant/5e60cae1cce7120443142272
     21    https://www.wish.com/merchant/59ace5b30415f82098b60423
     22    https://www.wish.com/merchant/5487d6c0653d5104334636c3
     23    https://www.wish.com/merchant/58fca80160d4e010f788b756
     24    https://www.wish.com/merchant/55152995a7cfe80d79be9d2b
     25    https://www.wish.com/merchant/5676328d76c33a5d5037e836
     26    https://www.wish.com/merchant/547d92722eb58313e98bb207
     27    https://www.wish.com/merchant/5aa694c028a2b34937faa8e7
     28    https://www.wish.com/merchant/5e73780b29e7860f849a7c3d
     29    https://www.wish.com/merchant/53edb6a89020ee3b003f3881
     30    https://www.wish.com/merchant/579b05db09815737c2fbb90e
     31    https://www.wish.com/merchant/54154a7382b9ac45e773c6ce
     32    https://www.wish.com/merchant/541edf7e9719cd3d458a44a5
     33    https://www.wish.com/merchant/5d6764af652d2971fab1515f
     34    https://www.wish.com/merchant/58a3d5ba698d2c519540d0e5
     35    https://www.wish.com/merchant/5967535fa26f6e3fee144a13
     36    https://www.wish.com/merchant/57d753a3d36a2a095724d360
     37    https://www.wish.com/merchant/564ed00a34968724827081ca
     38    https://www.wish.com/merchant/5414ff654ad3ab746bee9a14
     39    https://www.wish.com/merchant/5aaf9797ea87641cdcbc2c8a
     40    https://www.wish.com/merchant/540d25ec1d2d4312967a82c5
     41    https://www.wish.com/merchant/5ad06d499bda4e71f491d170
     42    https://www.wish.com/merchant/5b51839ab419d51c086c64cb
     43    https://www.wish.com/merchant/5aed6050e9b723300fe10908
     44    https://www.wish.com/merchant/55ebf6a730ab4e1c097c10e8
     45    https://www.wish.com/merchant/541bba529719cd08fc208cd1
     46    https://www.wish.com/merchant/55d5a0ede1f1bd11f7d161b6
     47    https://www.wish.com/merchant/541bb4c182b9ac28c0503f43
     48    https://www.wish.com/merchant/5b93a713ec02bd6013093d63
     49    https://www.wish.com/merchant/540d0d641d2d4312937a82d2
     50    https://www.wish.com/merchant/5e7b30df865f1a11408ceab8
     51    https://www.wish.com/merchant/5e71ae5929e786658094b737
                                      16
Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 17 of 22 PageID #:1628




     52    https://www.wish.com/merchant/5715e396a995b57c5fe96904
     53    https://www.wish.com/merchant/5e61e7f30705ac05d494c07a
     54    https://www.wish.com/merchant/5e8572d378b93041b3e3e0db
     55    https://www.wish.com/merchant/5e622c2d49d96a3f2d9bdf5e
     56    https://www.wish.com/merchant/5a6871816ecee06a6ef4332b
     57    https://www.wish.com/merchant/5af27d0d7824ca55075ee0e0
     58    https://www.wish.com/merchant/5e6314e62fdc772139e15de8
     59    https://www.wish.com/merchant/541bda6ef8abc81510bc005a
     60    https://www.wish.com/merchant/5b4701ce62060b188f8e075e
     61    https://www.wish.com/merchant/54150799f8abc8797a772c3c
     62    https://www.wish.com/merchant/5414442c82b9ac45f073bd06
     63    https://www.wish.com/merchant/5a0c73f367e9be431557fa36
     64    https://www.wish.com/merchant/58d8ec65fe30c2555c44e15f
     65    https://www.wish.com/merchant/541bbd932754c809123aacf9
     66    https://www.wish.com/merchant/58f4744a41009811991de81d
     67    https://www.wish.com/merchant/5e75d88f53f8c679391bb316
     68    https://www.wish.com/merchant/590c081a9fd38a24d252aa2e
     69    https://www.wish.com/merchant/541be1bd82b9ac28c6504405
     70    https://www.wish.com/merchant/5422344bf8abc8196db6b3b4
     71    https://www.wish.com/merchant/56e6d85939ca2759dd631022
     72    https://www.wish.com/merchant/5e71e2faf1d210757501d968
     73    https://www.wish.com/merchant/57a1f25cc41acc28593437ff
     74    https://www.wish.com/merchant/5a12a7597ce75c64b371f329
     75    https://www.wish.com/merchant/5e5661773326be984c9c89d8
     76    https://www.wish.com/merchant/535bb491b9ee84128ac1445b
     77    https://www.wish.com/merchant/542235cd90c7767a272e0fa7
     78    https://www.wish.com/merchant/5b8398b76cff9918c1ffe9da
     79    https://www.wish.com/merchant/58fafc2feb16272bfc7725a8
     80    https://www.wish.com/merchant/541be96b82b9ac28c05044af
     81    https://www.wish.com/merchant/5b1511ccdaac4517252a063b
     82    https://www.wish.com/merchant/542245429719cd06379823f1
     83    https://www.wish.com/merchant/5416c0ab7541ce3cd5251156
     84    https://www.wish.com/merchant/541bbb9bf8abc8150dbbfb1d
     85    https://www.wish.com/merchant/541be6439719cd08ed2091a2
     86    https://www.wish.com/merchant/53e89327ff4d6d28ab95b532
     87    https://www.wish.com/merchant/56cb03823a698c1839ed7a2d
     88    https://www.wish.com/merchant/5e64a03d1c32cb2ec3119e74
     89    https://www.wish.com/merchant/54224403f420dd44701c4858
     90    https://www.wish.com/merchant/541be7ccf8abc81501bc01cb
                                      17
Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 18 of 22 PageID #:1629




    91     https://www.wish.com/merchant/58d604fdc7b73b2c780032a4
    92     https://www.wish.com/merchant/54155043f8abc8797777308a
    93     https://www.wish.com/merchant/541bec529719cd08f920920d
    94     https://www.wish.com/merchant/5e6863e5c6a6e63fadbe768c
    95     https://www.wish.com/merchant/542036de2754c838584fb5b9
    96     https://www.wish.com/merchant/5b1fa0e57752c876ffc7d6e8
    97     https://www.wish.com/merchant/5769063594fc503336f8f259
    98     https://www.wish.com/merchant/5779ba8f2fe3a87482580f39
    99     https://www.wish.com/merchant/5e4b79fac58483196d5be2fd
    100    https://www.wish.com/merchant/578609664d669274c2988fac
    101    https://www.wish.com/merchant/5e71e5bd29e7864c4095657c
    102    https://www.wish.com/merchant/55d19dc4a01e6b11aa469e67
    103    https://www.wish.com/merchant/5a0c5122dd0329628a9a6b73
    104    https://www.wish.com/merchant/560105253a698c6feec506e2
    105    https://www.wish.com/merchant/556ec44cc141731a07ad9f31
    106    https://www.wish.com/merchant/5b21f3437b94e1325e5302c2
    107    https://www.wish.com/merchant/59e32d980ec30f03f2326d8c
    108    https://www.wish.com/merchant/575827713a698c7a0867a353
    109    https://www.wish.com/merchant/5e67499227444205a20776d9
    110    https://www.wish.com/merchant/5dd7b83cd87bf169873f7342
    111    https://www.wish.com/merchant/5a6d4c36471c1430a08b3474
    112    https://www.wish.com/merchant/54452c701280fa157b687fce
    113    https://www.wish.com/merchant/58cfb43119bf8b506f30fa81
    114    https://www.wish.com/merchant/5926b41d131a794e86e07ec2
    115    https://www.wish.com/merchant/5e64c5889828653c80860c3b
    116    https://www.wish.com/merchant/546cc0c38edcfa4c9d2e9562
    117    https://www.wish.com/merchant/5821425b4199ad758cf84ebe
    118    https://www.wish.com/merchant/57b2875e1086301899aa5449
    119    https://www.wish.com/merchant/5deb6c6f3c833710d3306e2d
    120    https://www.wish.com/merchant/5ab8ac741b98df3bb526cb87
    121    https://www.wish.com/merchant/59104c1a65c3132af49cb9e6
    122    https://www.wish.com/merchant/5a4091dd7f9ae57fdc3b63bc
    123    https://www.wish.com/merchant/585abcde70a09e4ca4383857
    124    https://www.wish.com/merchant/5ab272ea1baafe7fbe97da9c
    125    https://www.wish.com/merchant/53b41514d911395c89a2c61d
    126    https://www.wish.com/merchant/5e731a6e81725002cb3a52a0
    127    https://www.wish.com/merchant/5a47322cd024997fc5ed3e45
    128    https://www.wish.com/merchant/58596aaadb12d4501839ab08
    129    https://www.wish.com/merchant/541ebf7b7541ce4590e7c2d6
                                      18
Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 19 of 22 PageID #:1630




    130    https://www.wish.com/merchant/5e8da6419967143cc2148df8
    131    https://www.wish.com/merchant/541efc82f8abc805f12c9a49
    132    https://www.wish.com/merchant/58c693a73f496301310cf731
    133    https://www.wish.com/merchant/551d022114d09f1067c89041
    134    https://www.wish.com/merchant/584127317434ac69e4358207
    135    https://www.wish.com/merchant/5e5352e5397cba33c012d925
    136    https://www.wish.com/merchant/5ddf31ae71483d8988f8e1c0
    137    https://www.wish.com/merchant/5de48f9d29e78653b5dd6dc8
    138    https://www.wish.com/merchant/5ad20391c989493854ec5891
    139    https://www.wish.com/merchant/56f234e28d34c873e51676d9
    140    https://www.wish.com/merchant/5b7cdd6c84793c6a2d591b9e
    141    https://www.wish.com/merchant/5938de3f8e5b2e2416f01def
    142    https://www.wish.com/merchant/56cefa93d7f6a71bb4033f82
    143    https://www.wish.com/merchant/5ac43accccf0c85dc6824bd4
    144    https://www.wish.com/merchant/541586444ad3ab7465eea2b4
    145    https://www.wish.com/merchant/54151d77f8abc87974772ce5
    146    https://www.wish.com/merchant/5b8f87eedf6b801fdea458d8
    147    https://www.wish.com/merchant/541c4086f8abc81501bc081c
    148    https://www.wish.com/merchant/5e6f73e9ffea434196ac99a3
    149    https://www.wish.com/merchant/5856c76ac406ab4d74528eff
    150    https://www.wish.com/merchant/5d5761994a4e221c3701c427
    151    https://www.wish.com/merchant/592559a008738f51f5f7a226
    152    https://www.wish.com/merchant/540d803f7a9eb4398c922f0a
    153    https://www.wish.com/merchant/5aaa56ce18435462d1b0de5b
    154    https://www.wish.com/merchant/5a437cb4ddda8c7b90133d8e
    155    https://www.wish.com/merchant/54203d067541ce458de7d732
    156    https://www.wish.com/merchant/542030742754c8385b4fb20b
    157    https://www.wish.com/merchant/540d00cb7a9eb43977922a58
    158    https://www.wish.com/merchant/54152d1b4ad3ab745cee9b98
    159    https://www.wish.com/merchant/5ab36eb1abef95492143141f
    160    https://www.wish.com/merchant/5b32f9cb2466cf1ca1812eff
    161    https://www.wish.com/merchant/54098bff1d2d43417bfcfe7d
    162    https://www.wish.com/merchant/54155197f8abc8797d773312
    163    https://www.wish.com/merchant/5ab0f80a47a0e75374e245a0
    164    https://www.wish.com/merchant/5b39bab248fca944c1fadb9d
    165    https://www.wish.com/merchant/56dbd47c3a698c44e0c0869e
    166    https://www.wish.com/merchant/59a918bc69eced48cae0b0d8
    167    https://www.wish.com/merchant/596f4203905fdb5a44ae3b3b
    168    https://www.wish.com/merchant/56287f733a698c7e415a0adc
                                      19
Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 20 of 22 PageID #:1631




    169    https://www.wish.com/merchant/5964aab70e2d89257fe2edd9
    170    https://www.wish.com/merchant/5412553c7541ce5a54187d9a
    171    https://www.wish.com/merchant/5415260782b9ac45e473c5d1
    172    https://www.wish.com/merchant/572dc31fe3492964690fac01
    173    https://www.wish.com/merchant/5b1e1eaadaac45157ceb9102
    174    https://www.wish.com/merchant/5b24db527b94e127803766d6
    175    https://www.wish.com/merchant/540d24947a9eb43977922bab
    176    https://www.wish.com/merchant/5811f3621f26d019659af899
    177    https://www.wish.com/merchant/54126623f8abc81389f46e1a
    178    https://www.wish.com/merchant/5a9a72e870cf691ecbb93f84
    179    https://www.wish.com/merchant/5b3addeb2e2b73706d39eced
    180    https://www.wish.com/merchant/5901ecafb3e32267c87dde03
    181    https://www.wish.com/merchant/58dcdd6f42299d52e23b02d6
    182    https://www.wish.com/merchant/58dcc880d7a1375eed6b1eb2
    183    https://www.wish.com/merchant/562ddd79d0dee71456649c73
    184    https://www.wish.com/merchant/5750fbb237432d6cf314c3f5
    185    https://www.wish.com/merchant/562ded9c5b47960fc364c8b4
    186    https://www.wish.com/merchant/57fc5f1f267c38195b3a83a6
    187    https://www.wish.com/merchant/55ed644f2363eb427b8c7ee0
    188    https://www.wish.com/merchant/56c3e0951af4fd137bb2ca2c
    189    https://www.wish.com/merchant/584025327434ac4d1cc4b360
    190    https://www.wish.com/merchant/582d57e00d446303f73f7f3b
    191    https://www.wish.com/merchant/5e50e2fb7b7ddf4c8069a685
    192    https://www.wish.com/merchant/560b984e6608010d4c4a038c
    193    https://www.wish.com/merchant/56fa307f7bb49e06546ce163
    194    https://www.wish.com/merchant/5746bac2c7d33c5ce58bc0af
    195    https://www.wish.com/merchant/5497d0eb546ead2cb810bcfc
    196    https://www.wish.com/merchant/58804756537ad14d5d67ba1f
    197    https://www.wish.com/merchant/594a22cf14611030a6403fc4
    198    https://www.wish.com/merchant/583f8c2cef56282bf0fea353
    199    https://www.wish.com/merchant/57ca749ac5f14b57129ef7f6
    200    https://www.wish.com/merchant/58c788a4e11cf251247b772b
    201    https://www.wish.com/merchant/5815be6b29b5f3195bf38a67
    202    https://www.wish.com/merchant/55442ecb0b73341e5a54dc61
    203    https://www.wish.com/merchant/596056ddd4cc345d7e8c0b75
    204    https://www.wish.com/merchant/563c97b978bc39378c6cce87
    205    https://www.wish.com/merchant/587f3015f31a0c4d4d971fd0
    206    https://www.wish.com/merchant/56f8bd8b58b2175899e35045
    207    https://www.wish.com/merchant/5a9f89ddccf0c83f1bc20c40
                                      20
Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 21 of 22 PageID #:1632




    208    https://www.wish.com/merchant/596eb22216619b30b91b03c9
    209    https://www.wish.com/merchant/55ef0bf2b3ad374233a9dabf
    210    https://www.wish.com/merchant/589d8a40e3f742596d304c06
    211    https://www.wish.com/merchant/5b3dcca18d2c712f14122a7b
    212    https://www.wish.com/merchant/571f1f933a698c06a1a54ee7
    213    https://www.wish.com/merchant/5646e0003a698c7b30907f8a
    214    https://www.wish.com/merchant/53b237f7ff4d6d2881574798
    215    https://www.wish.com/merchant/58eb399641360b0fbab82935
    216    https://www.wish.com/merchant/5b15f5f768faff1abddaaea5
    217    https://www.wish.com/merchant/534b40a073604656fbb0bbb5
    218    https://www.wish.com/merchant/58cf8c88acb37b5109fdedc7
    219    https://www.wish.com/merchant/591ae7f970f62920e531c9be
    220    https://www.wish.com/merchant/59cb47b40ec30f58034269b5
    221    https://www.wish.com/merchant/596c2e218a43d24198e68282
    222    https://www.wish.com/merchant/595ddb53d44a9b52da0f47da
    223    https://www.wish.com/merchant/5a3f722b149ff8525b04b91e
    224    https://www.wish.com/merchant/546b0fa33dabbe22edd0fa57
    225    https://www.wish.com/merchant/58646b026c600b4ca2381ffd
    226    https://www.wish.com/merchant/5b7bd082983f951eed487106
    227    https://www.wish.com/merchant/56e7d2a52d53db750e1dace7
    228    https://www.wish.com/merchant/56fb932a4e4d234316ef2d8d
    229    https://www.wish.com/merchant/58959d7d97c3556349b15c32
    230    https://www.wish.com/merchant/58758d10f6df154d53a7370a
    231    https://www.wish.com/merchant/53662a68796f6845cd55bcd3
    232    https://www.wish.com/merchant/55213ff44256f44caeddd342
    233    https://www.wish.com/merchant/55f2599a344fb80d6c1bafe9
    234    https://www.wish.com/merchant/56cdc7298bd26e4c3e6b01f9
    235    https://www.wish.com/merchant/59dc6eb85d6f346498f5c019
    236    https://www.wish.com/merchant/595b20a22eac1162658443d0
    237    https://www.wish.com/merchant/5ad827429c15ff309f5da053
    238    https://www.wish.com/merchant/54901f87653d511bb2e9ad0b
    239    https://www.wish.com/merchant/53b94b86d9113922cb5bc6f6
    240    https://www.wish.com/merchant/54f132236b8a7748579e1ebd
    241    https://www.wish.com/merchant/55027d0924850b169296f478
    242    https://www.wish.com/merchant/592797efdfc41c414a49c174
    243    https://www.wish.com/merchant/598abb5590a0f163de01731c
    244    https://www.wish.com/merchant/5ad0b47728a2b30da17dc40f
    245    https://www.wish.com/merchant/56efbe69e41e6a49583b55c7
    246    https://www.wish.com/merchant/58f23c1fc1c94c0bc1fff645
                                      21
Case: 1:20-cv-03829 Document #: 34 Filed: 08/03/20 Page 22 of 22 PageID #:1633




    247    https://www.wish.com/merchant/594a3063b9ef527f8bbf3bfa
    248    https://www.wish.com/merchant/5993134d8f545e0197a339a4
    249    https://www.wish.com/merchant/58b414011cd1a950f0adb93e
    250    https://www.wish.com/merchant/5b8e0e6d9996c81e88b74993
    251    https://www.wish.com/merchant/541e26847541ce4590e7b87f
    252    https://www.wish.com/merchant/5dce531d56ea3e3d6366818b
    253    https://www.wish.com/merchant/5391938634067e5e51e31281




                                      22
